Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the market value or price at or about the date of exportation of the subject merchandise, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, including all costs and charges specified in section 402 of the Tariff Act of 1930, was as follows:
Item No. HA-1124 Can. $15.50 per doz. pair, net packed
Item No. HA-1120 Can. $15.50 per doz. pair, net packed
It was further agreed that the export value for such or similar merchandise was not higher.
Accepting this stipulation as a statement of fact, I find the proper dutiable foreign value for said merchandise to be as set out above. Judgment will be rendered accordingly.